IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN THE INTEREST OF: Z.P., A MINOR      : No. 432 WAL 2016
                                       :
                                       :
PETITION OF: L.P. AND J.P., NATURAL    : Petition for Allowance of Appeal from
PARENTS                                : the Order of the Superior Court


                                    ORDER



PER CURIAM

      AND NOW, this 30th day of December, 2016, the Petition for Allowance of

Appeal is DENIED.